Citation Nr: 0935719	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-00 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
brain injury with severe headaches (brain injury).

2.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1966 to 
February 1968.  

This case was remanded by the Board on appeal in February 
2009 to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina for a video 
conference hearing with a member of the Board.  Although the 
Veteran was notified by VA letter in June 2009 that a video 
conference hearing was scheduled for him with a member of the 
Board sitting at the RO, he failed to appear at the hearing 
without good cause.  Consequently, the Veteran's request for 
a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) 
(2008).

For reasons discussed hereinbelow, the issue of service 
connection for a psychiatric disability, to include PTSD, is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  


FINDING OF FACT

The Veteran does not have a brain injury that is due to an 
event or incident of his active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a brain injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the RO sent the Veteran a letter in May 2007, 
prior to adjudication, which informed him of the requirements 
needed to establish entitlement to service connection.  

In accordance with the requirements of VCAA, the letter 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
evidence was subsequently added to the claims files after the 
letter was sent.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in the May 2007 letter about disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  



VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

Although no nexus opinion has been obtained on the issue 
of service connection for a brain injury, none is needed.  
Such development is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains 
competent evidence of diagnosed disability or symptoms of 
disability; establishes that the Veteran experienced an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period; and 
indicates that the claimed disability may be associated 
with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  Because not all of these conditions have 
been met, as will be discussed below, a VA examination is 
not necessary.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed the four elements that must be considered in 
determining whether a VA medical examination must be 
provided as required by 38 U.S.C.A. § 5103A.  
Specifically, the Court held that the third element, an 
indication that the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.

There is no medical evidence of a brain injury that 
emanates from service.  Consequently, the Veteran has not 
presented evidence indicating a nexus between a current 
condition and service.  Thus, there exists no reasonable 
possibility that a VA examination would result in findings 
favorable to the Veteran.  Accordingly, the Board finds 
that an etiology opinion is not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issue decided 
herein.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA, and the Veteran has had a 
meaningful opportunity to participate in the development of 
the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

The Veteran seeks service connection for a brain injury.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2008).  Service connection may also 
be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Veteran's service treatment records do not contain any 
notation of a head injury.  The Veteran noted headaches and a 
history of head injury on his discharge medical history 
report in December 1967; his head was reported to be normal 
on medical examination in December 1967.  

The medical evidence after service does not contain any 
complaints, findings, or diagnosis involving residuals of a 
head injury, to include headaches.  This means there is no 
medical evidence of a current head injury and no nexus 
opinion in favor of the claim.

Consequently, because all of the requirements for service 
connection are not shown, the Veteran does not currently have 
a head injury as a result of service and service connection 
for a head injury must be denied.

The Board has considered the written contentions on file by 
and on behalf of the Veteran.  However, as a layperson 
without the appropriate medical training and expertise, the 
Veteran is not competent to render a probative opinion on a 
medical matter, such as whether he has a current disability 
related to service.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).

As there is no competent medical evidence of record to 
support the Veteran's claim, the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a head injury; therefore, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a head injury is denied.





REMAND

The Veteran noted depression or excessive worry and nervous 
trouble on his December 1967 discharge medical history 
report.  He was hospitalized at a private facility for a 
suicide attempt, and a depressive reaction was diagnosed, in 
April 1969.  He has continued to have psychiatric problems; 
and an assessment of major depression, rule out PTSD, was 
reported in VA treatment records dated in May 2007.  However, 
there is no nexus opinion on file.  Thus, the Board finds 
that an examination is necessary under 38 U.S.C.A. § 5103A 
(West 2002).  See McLendon, supra.    

Additionally, in Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
it was held that in the case of those claimants who were 
unrepresented at the time of filing of the claim, the 
application for service connection must be read broadly by VA 
adjudicators to encompass any diagnoses reasonably within the 
scope of the claimed specific disability. The Court noted 
that "multiple medical diagnoses or diagnoses that differ 
from the claimed condition do not necessarily represent 
wholly separate claims," and that because a lay claimant is 
only competent to report symptoms and not diagnoses, VA must 
consider the claim for disabilities reasonably raised by the 
description of the claimant's symptoms.

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
Veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2008), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the existence and etiology of a 
disability.  See also 38 C.F.R. § 3.159 (2008).  

Accordingly, this issue must be REMANDED to the AMC/RO for 
the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)


1.  The AMC/RO must request that the 
Veteran provide the names, addresses, and 
dates of treatment of all health care 
providers, both VA and non-VA, who have 
treated him for a psychiatric disability 
since November 2007, which is the date of 
the most recent medical evidence on file.  
After securing the necessary 
authorization, the AMC/RO must attempt to 
obtain copies of any pertinent treatment 
records identified by the Veteran that 
have not been previously secured.  If VA 
is unsuccessful in obtaining any medical 
records identified by the Veteran, it 
must inform the Veteran of this and 
provide him an opportunity to submit 
copies of the outstanding medical 
records.  

2.  The AMC/RO will also request that 
the Veteran provide a written account 
of any service stressor, to include 
information related to the approximate 
dates within a 60 day time frame (e.g., 
May through July 1971), location, 
involved units, and any other relevant 
data.  If sufficient information is 
obtained, the AMC/RO should attempt to 
verify the claimed service stressor.

3.  After the above has been completed, 
the AMC/RO will provide the Veteran a 
VA psychiatric examination to determine 
whether he has any psychiatric 
disability that is causally related to 
service.  The examining psychiatrist 
should be informed if any claimed 
stressor has been verified and should 
be requested to provide an opinion as 
to whether the Veteran has PTSD due to 
this stressor.  The claims folder, and 
a copy of this remand, will be reviewed 
by the examiner in conjunction with the 
examination, and the examiner must 
acknowledge such receipt and review in 
any report generated.  Any indicated 
tests and studies are to be performed.  
In all conclusions, the opinion must 
identify and explain the medical basis 
or bases, with identification of the 
evidence of record.  If the examiner is 
unable to render an opinion without 
resort to speculation, this should be 
noted.  The report prepared must be 
typed.  

4.  The AMC/RO must notify the Veteran 
that it is his responsibility to report 
for the above examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.

5.  After the above has been completed, 
the AMC/RO should review the claims files 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

6.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the Veteran's claim for 
service connection for a psychiatric 
disability, to include PTSD.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case ("SSOC").  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND 
is to comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).


	(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


